Exhibit 10.32
 
Courtesy Translation
 
 
 
 
 
 
 
___________________________________________________
 
PLEDGE AGREEMENT ON A QUOTA OF
 
FIDIA ADVANCED BIOPOLYMERS S.r.l.
___________________________________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


INDEX
 
 
1.
INTERPRETATION
1
2.
GUARANTEE
5
3.
PERFECTION OF PLEDGE
5
4.
VOTING RIGHTS; DIVIDENDS
6
5.
ENFORCEMENT OF PLEDGE
7
6.
REPRESENTATION AND WARRANTIES
7
7.
COVENANTS
8
8.
MAINTENANCE OF THE PLEDGE
9
9.
CANCELLATION OF PLEDGE
10
10.
VARIOUS
10
11.
APPLICABLE LAW AND JURISDICTION
10



 
Courtesy Translation
 
 

--------------------------------------------------------------------------------

 
THIS PLEDGE AGREEMENT is entered in Boston, Massachusetts (U.S.A.), on March 12,
2010, by ANIKA THERAPEUTICS, INC., a company duly incorporated under the laws of
Massachusetts, whose registered office is at 32 Wiggins Avenue, Bedford,
Massachusetts 01730 Italian tax code number 97542640152, acting by its legal
representative Dr. Charles Sherwood (the “Pledgor”), in favor of BANK OF
AMERICA, N.A., bank association, incorporated under the laws of United States of
America, with legal office in North Tryon Street 100, Charlotte, North Carolina
(U.S.A.) (“Bank of America”);
 
WHEREAS:
 
(A)
with the agreement called “Credit Agreement” (as amended or integrated time to
time, the “Financing Agreement”) entered in Boston, on January 31, 2008 between
the Pledgor, as the “Borrower”, ANIKA SECURITIES, INC., as the “Guarantor”, or
fidejussor, and Bank of America, as the “Administrative Agent”, or common
representative, and “Lender”, which granted in favor of the Pledgor a financing
for a maximum amount equal to US$ 16.000.000 (the “Financing”). The main terms
of the Financing are indicated in the Attachment 1 (Main terms of the
Financing);

 
(B)
the Financing Agreement is amended and integrated with the agreement called
“Consent and First Amendment” and entered in Boston, Massachussets, on December
31, 2009 between the same parties of the Financing Agreement;

 
(C)
at the day hereof the Pledgor holds a quota equal to Euro 1.848.915,
representing the entire corporate capital of Fidia Advanced Biopolymers S.r.l.,
with legal office in Abano Terme (PD), Via Ponte della Fabbrica 3/B, registered
in the Companies Register of Padova, fiscal code n. 01510440744] (the
“Company”);

 
(D)
pursuant to article 6.13 (“Additional Guarantors”) of the Credit Agreement and
as condition of Consent and First Amendment, the Pledgor undertook to establish
in favor of the Guaranteed Creditors (as defined below) a pledge on a quota
equal to 65% of the corporate capital of the Company.

 
THE PARTIES COVENANT AND AGREE AS FOLLOWS:
 
1.
INTERPRETATION

 
1.1
Definitions

 
In this Agreement:
 
“Administrative Rights” means the administrative rights related to the Quota
pursuant to article 2352, paragraph 6, of the civil code, included the right to
intervene in Company’s meetings, the right to request the postponement of
Company’s meetings and the right to challenge  the decision of Company’s
meetings.
 
“Affiliate” means “Affiliate” as indicated in the Financing Agreement.
 
“Agent Bank” means:
 
 
(a)
bank of America; and

 
 
Courtesy Translation
 
1

--------------------------------------------------------------------------------

 
 
(b)
any successor, universal or particular, any transferee or assignee of Bank of
America, as Agent Bank;

 
“Agreement” means this agreement.
 
“Business Day” means “Business Day” indicated in Financing Agreement.
 
“Cash Management Agreement” means each “Cash Management Agreement” (as defined
in the Credit Agreement) entered by the Pledgor, on one side, and by Bank of
America or one of its affiliated company, on the other side.
 
“Company” means Fidia Advanced Biopolymers S.r.l., with legal office in Via
Ponte della Fabbrica 3/B, Albano Terme (Padova), registered in the Companies
Register of Padova, with fiscal code and Rea n. 01510440744.
 
“Counterparties Cash Management” means:
 
 
(a)
Bank of America or one of its Affiliate, as parties of a Cash Management
Agreement; and

 
 
(b)
any successor, universal or particular, any transferee or assignee of Bank of
America o one of its Affiliate in the Cash Management Agreement.

 
“Credit Rights” means the credit rights of the Guaranteed Creditors with respect
to the Guaranteed Obligations.
 
“Decisions” means:
 
 
(a)
before the occurance of an Event of Default, any decision of the Company’s
quotaholders (adopted in the meeting, by a written consultation, on the basis of
the written consent or in any other way) related to any amendment of the
corporate by-laws, included, but not limited to, any deliberation having subject
the increase or reduction of the corporate capital, merger demerger,
transformation or winding up; or

 
 
(b)
after the occurance of an Event of Default and until the Event of Default is
terminated, any other decision of the Company’s quotaholders (adopted in the
meeting, by a written consultation, on the basis of the consent written or in
any other way).

 
“Dividends” means:
 
 
(a)
the dividends paid or to be paid with respect to the Quota;

 
 
(b)
any other distribution (in money or in kind) or any other amount paid or to be
paid with respect to the Quota (included each amount paid or to be paid
afterward the distribution of the corporate reserves, however denominated, or
the liquidation of the Company);

 
 
(c)
each dividend, distribution or any other amount paid or to be paid with respect
to Related Securities Rights.

 
 
Courtesy Translation
 
2

--------------------------------------------------------------------------------

 
“Event of Default” means “Events of Default” as indicated in Financing
Agreement.
 
“Financial Banks” means:
 
 
(a)
Bank of America; and

 
 
(b)
any successor, universal or particular, any transferee or assignee of Bank of
America, as “Lender”, or lending, pursuant to the Financing Agreement.

 
“Financial Documents” means “Loan Documents” as indicated in Financing
Agreement.
 
 “Financing” has the same meaning indicated in Whereas A.
 
“Financing Agreement” has the same meaning indicated in Whereas (A).
 
“Guaranteed Creditors” means the Agent Bank and the Financial Banks.
Subsequently to the executions indicated in article 3.3 (Hedge Agreements and
Cash Management Agreements), the Hedging Counterparties and the Cash Management
Counterparties will be Guaranteed Creditors pursuant to this Agreement.
 
“Guaranteed Obligations” means:
 
 
(a)
all the pecuniary obligations of the Pledgor, actual or potential, toward to the
Agent Bank and Financial Banks indicated in the Financing Agreement (included
the “Notes”, as defined in the Financing Agreement), included, in particular,
the obligations of reimburse of capital, the payment obligations with respect to
the rates (included the interest on delayed payment) accrued on the financing
indicated in Financing Agreement and the obligations related to payment of
awards, commissions, indemnities, compensations, expenses, tax and other costs
resulting from the Financing Agreement (included the costs related to the
renewal, the extension, the amendment and the refinancing as well as the costs
and the legal expenses supported by the Agent Bank and the Financial Banks with
respect to Financing Agreement);

 
 
(b)
subsequently to the executions indicated in article 3.3 (Hedge Agreement and
Cash Management Agreement), all the pecuniary obligations of the Pledgor, actual
and potential, towards to the Hedging Counterparties pursuant to the  Hedging
Agreements;

 
 
(c)
subsequently to the executions indicated in article 3.3 (Hedge Agreement and
Cash Management Agreement), all the pecuniary obligations of the Pledgor, actual
and potential, towards to the Cash Management Counterparties pursuant to
the  Cash Management Agreements.

 
It being understood that if one of such obligations is declared invalid or
ineffective, or if the Pledge couldn’t or couldn’t more guarantee, for any
reasons, some of such obligations, the validity and the effectiveness of the
Pledge will not be prejudiced and will continue to guarantee the exact execution
of all other obligations as here defined.
 
 
Courtesy Translation
 
3

--------------------------------------------------------------------------------

 
“Hedging Agreement” means each hedge agreement (as defined in the Financing
Agreement) entered by the Pledgor and by Bank of America or one of its
affiliated company.
 
“Hedging Counterparties” means:
 
 
(a)
Bank of America or one of its Affiliate, as parties of an Hedge Agreement; and

 
 
(b)
any successor, universal or particular, transferee or assignee of Bank of
America or one of its Affiliate in Hedge Agreement.

 
“Increase of the Quota” has the meaning indicated in point (b) of article 2
(Guarantee).
 
“Object of Pledge” means, jointly, the Quota and the Related Rights.
 
“Parties” mean the parties of this Agreement.
 
“Pledge” means the guarantee of article 2 (Guarantee).
 
“Pledgor” means Anika Therapeutics, INC., a company duly incorporated under the
law of Massachusetts, with legal office in Wiggins Avenue 32, Bedford,
Massachusetts (U.S.A.), Italian fiscal n. code 97542640152].
 
 “Related Securities Rights” means any quota of participation or any other
security rights or rights attributed or attributable to the Pledgor in exchange
for or in relation to the Quota or part of the Quota (including, but not limited
to, those obtained as a consequence of merger or demerger or transformation of
the Company).
 
 “Quota” means a quota equal to the 65% of the Company’s corporate capital, the
value of which is equal to Euro 1.201.794.8. It being understood that the Quota
shall continue to represent the 65% of the Company’s corporate capital, such
value will be increased or reduced with respect to the amendment of Company’s
corporate capital.
 
“Related Rights” means:
 
 
(a)
each Dividend;

 
 
(b)
each option right related to the Quota or to Related Securities Rights; and

 
 
(c)
each quota or any other security right or attributed or attributable rights to
the Pledgor, in change of or in relation with each Related Securities Right.

 
“Transfer” means “Assignment and Assumption” as indicated in the Financing
Agreement.
 
 “Voting Rights” means the rights to vote with respect to the Quota.
 
 
Courtesy Translation
 
4

--------------------------------------------------------------------------------

 
1.2
Interpretations

 
The WHEREAS clauses to this Agreement constitute an integral and essential part
of the same.
 
1.3
The Agent Bank

 
The Pledgor acknowledges that the Guaranteed Creditors assigned a task to the
Agent Bank in order to the Agent Bank, on behalf and on the name of Guaranteed
Creditors, can:
 
 
(a)
exercise the rights, the powers and the faculties attributed to Guaranteed
Creditors pursuant to this Agreement and, however, with respect to the Pledge;

 
 
(b)
enter any amendment agreement of this Agreement, any further pledge agreement
which must be entered pursuant to the dispositions of this Agreement and
possible amendments or integrations as well as any deed or document which will
be necessary to the cancellation of the Pledge, included an approval agreement
for the cancellation of the agreement; and

 
 
(c)
enforce the Pledge, it being understood that the Agent Bank will have the
possibility to delegate one of the Guaranteed Creditors.

 
2.
GUARANTEE

 
(a)
With this Agreement the Pledgor irrevocably establishes a pledge in favor of the
Guaranteed Creditors to guarantee the exact and punctual execution of the
Guaranteed Obligations (the “Pledge”).

 
(b)
In case of any event, included, but not limited to, any capital increase which
has as effect the increase the Company’s corporate capital (the “Increase of the
Quota”), the Pledgor undertakes to sign a deed of establishment or a deed of
acknowledgment which will have the similar contents of this Agreement or any
other document, and the Pledgor undertakes to do all it is necessary to
establish or acknowledge the existence of the pledge rights on the Quota, as
increased, in favor of the Guaranteed Creditors.

 
3.
PERFECTION OF THE PLEDGE

 
3.1
Filing of Agreement and annotation of Pledge

 
(a)
Subsequently to the stipule of this Agreement, the Pledgor shall file a notarial
certified copy in Companies Register of Padova, pursuant to article 2470 of
civil code.

 
(b)
Should the Company keep the quotaholder’s book, the Pledgor, within five
Business Days starting from the confirmation of the filing above, shall:

 
 
(i)
cause the Pledge to be noted in the quotaholder’s book; and

 
 
(ii)
deliver to the Agent Bank a certified copy of the quotaholder’s book pages
reporting the Pledge annotation.

 
 
Courtesy Translation
 
5

--------------------------------------------------------------------------------

 
(c)
The annotation in the quotaholder’s book of the Company, where applicable, will
be effected using the formula indicated in Attachment 2 (Text of the annotation
in quotaholder’s book of the Company).

 
3.2
Company’s Letter

 
The Pledgor causes the Company to, within 3 (three) Business Day after the
stipule of this Agreement, will send a letter having the content indicated in
Attachment 3 (Company’s Letter).
 
3.3
Hedging Agreement e Cash Management Agreements

 
(a)
Promptly, and, in any case within 5 (five) Business Day starting from the
signing of any Hedging Agreement or Cash Management Agreement, the Pledgor and
the counterparty of such Hedge Agreement or Cash Management Agreement shall
enter in front of a Public Notary an amendment agreement which confirms the
validity and the effectiveness of the Pledge also with respect to the pecuniary
obligations of the Pledgor, actual or potential, resulting from such Hedging
Agreement or Cash Management Agreement. In the amendment agreement of this
paragraph, the previsions indicated in article 3.1 will be applied (Filing of
Pledge Agreement and Pledge annotation).

 
(b)
The dispositions of this Agreement will be applied for all the additional
agreement entered pursuant to this article 3.3.

 
4.
VOTING RIGHTS; DIVIDENDS

 
4.1
Voting Rights and Administrative Rights

 
Without prejudice of article 4.2 (Voting Rights and Administrative Rights
exercise of the Guaranteed Creditors), the Voting Rights and the Administrative
Rights shall remain to the Pledgor, it is being understood that such rights
shall not be exercised by the Pledgor in order to cause a Event of Default or in
order to invalidate the Pledge or the execution of it.
 
4.2
Voting Rights and of the Administrative Rights Exercise by the Guaranteed
Creditors

 
(a)
Should an Event of Default occur, the Guaranteed Creditors have the right to
exercise the Voting Rights and the Administrative Rights through the Agent Bank.

 
(b)
With respect to paragraph (a) above, the Agent Bank will send a notice to the
Pledgor and to the Company giving them information of the occurance of the Event
of Default and of the intention to exercise the Voting Rights and the
Administrative Rights and, once received such notice the Pledgor will not
exercise the Voting Rights and the Administrative Rights; and

 
 
(i)
until the Event of Default is terminated, the Guaranteed Creditors will be the
sole having the right to exercise the Voting Rights and the Administrative
Rights through the Agent Bank.

 
 
Courtesy Translation
 
6

--------------------------------------------------------------------------------

 
4.3
Dividends

 
Without prejudice of article 4.4 (Dividends to Guaranteed Creditors), the
Pledgor has the right to collect the Dividends.
 
4.4
Dividends to Guaranteed Credotors

 
(a)
If the Agent Bank sent the notice to the Pledgor giving it information related
to the occurance of the Event of Default, the Dividends will be paid to Agent
Bank on behalf the Guaranteed Creditors.

 
(b)
The Agent Bank will assign the Dividends received pursuant to paragraph (a) with
the scope to satisfy the Guaranteed Obligations as indicated in the Financial
Documents.

 
5.
ENFORCEMENT OF PLEDGE

 
(a)
Upon occurance of an Event of Default and in any subsequent moment, the
Guaranteed Creditors, through the Agent Bank, without prejudice to any other
right or action provided for the law, pursuant to the article 2798 of civil
code, will have the rights to sell the Object of Pledge or part of it, after
expiration of a 5 day period starting from the receipt from Pledgor of the
intimation pursuant to article 2797, paragraph 1, of civil code.

 
(b)
The Pledgor and the Guaranteed Creditors agree that, pursuant to article 2797,
last paragraph, of civil code, the Guaranteed Creditors will have the
possibility to sell the Object of Pledge entirely or part of it, also in more
instalments, with or without an auction through an authorized intermediary or a
judicial officer or any other authorized person.

 
(c)
The Agent Bank will assign the proceeds resulting from the Pledge’s enforcement
in order to satisfy the Guaranteed Obligation, pursuant to indicated in
Financial Documents.

 
6.
REPRESENTATION AND WARRANTIES

 
(a)
Without any prejudice and in addition to the representations and warranties of
the Financing Agreement and of the Financial Documents, the Pledgor declares and
guarantees that:

 
 
(i)
the Pledgor is the sole holder of the Quota, which is free from security
guarantees and third party rights, with exclusion of the Pledge;

 
 
(ii)
the Quota represents altogether the 65% of Company’s corporate capital and it
was effectively issued, signed and free; the Company’s corporate capital equal
to Euro 1.848.915 at this date is entirely filed;

 
 
(iii)
the Quota is not subject to attachment, or other enforceability action from
third party or other measures which could limit the ability to dispose of the
Quota or which could prejudice the execution of Pledge;

 
 
(iv)
there are not circumstances which could legitimate the withdraw from the
Company.

 
 
Courtesy Translation
 
7

--------------------------------------------------------------------------------

 
(b)
The representations of this article will be considered reiterated by the Pledgor
to each date indicated in the article 5 (“Representations and Warranties”) of
the Financing Agreement.

 
7.
COVENANTS

 
Until the date of Pledge’s release, the Pledgor undertakes:
 
(a)
to sign (and cause the Company to sign) and deliver to the Agent Bank the
documents and the deeds and carry out any action (and cause the Company to carry
out any action) which the Agent Bank can request in order to:

 
 
(i)
establish and perfect a valid and effective pledge in favor of the Guaranteed
Creditors;

 
 
(ii)
keep the validity and the effectiveness of the Pledge and the rights and claims
of the Guaranteed Creditors pursuant to this Agreement;

 
 
(iii)
allow to the Agent Bank and Guaranteed Creditors the exercise of the rights and
the claims attributed pursuant to this Agreement; and

 
 
(iv)
perfect the extention of the Pledge on the Related Rights;

 
(b)
to transfer or dispose of the Quota, entirely or in part;

 
(c)
except with prior approval of the Agent Bank, not to exercise the rights of
article 2795, paragraph 3 and 4, of civil code;

 
(d)
not to create or allow the creation of guarantees or others third’s right on the
Object of Pledge;

 
(e)
not to carry out claims which can prejudice, directly or indirectly, the
validity, the effectiveness and the enforcement of the Pledge or the rights of
Guaranteed Creditors pursuant to this Agreement;

 
(f)
if entitled to exercise the Voting Rights, not to express its vote or consent on
Decisions regarding matters which are not communicated to the Agent Bank 3 day
before the date in which such Decision has been taken, except written approval
from the Agent Bank;

 
(g)
to send to the Agent Bank a copy of the Company’s meeting minute or the
documents from which result the quotaholders consent related to each Decision
within 10 Business Day starting from the date in which the Decision has been
taken;

 
(h)
in case of increase of the Company’s corporate capital, to sign such increase of
Company’s corporate capital in proportion to the participation held in the
Company; and

 
 
Courtesy Translation
 
8

--------------------------------------------------------------------------------

 
(i)
to cooperate with the Guaranteed Creditors in order to protect the rights of the
Guaranteed Creditors on the Object of the Pledge against any claim from third
party.

 
8.
MAINTENANCE OF THE PLEDGE

 
(a)
Pursuant to article 1232 of civil code, the Parties agree that the Pledge will
remain valid and effective in case of objective novation (change) of one or more
of the Guaranteed Obligations.

 
(b)
Pursuant to 1275 of civil code, the Pledgor expressive and irrevocably gives its
consent to keep the Pledge in case of subjective novation (change of creditor)
of one or more of the Guaranteed Obligations.

 
(c)
The Parties expressive recognize that, with reference to the Pledge, a transfer
of whole or part of the Financing Agreement (also included through Transfer) or
Hedging Agreement or Cash Management Agreement and a transfer of whole or part
of one or more of the Credit Rights shall be qualified as a transfer of
agreement or transfer of credit and, therefore, will not cause a objective
novation of the Guaranteed Obligation nor they will have a novation effect upon
the Financing Agreement or upon the Hedging Agreement or Cash Management
Agreements or on the Pledge.

 
(d)
Without prejudice the provisions of paragraph (a), (b) e (c) above, in case of:

 
 
(i)
objective novation of one or more of the Guaranteed Obligations;

 
 
(ii)
subjective novation of one or more of the Guaranteed Obligations;

 
 
(iii)
transfer of whole or part of the Financing Agreement (included through
Transfer), of the Hedging Agreements or of Cash Management Agreement;

 
 
(iv)
transfer, entirely o in part, of one or more of the Credit Rights; or

 
 
(v)
amendment of some disposition of the Financing Agreement, Hedging Agreements and
Cash Management Agreements or Guaranteed Obligations,

 
the Pledgor, upon request of Agent Bank, in compliance with term and timing
indicated from the Agent Bank, undertakes to sign (and cause the Company to
sign) any documents or deed and undertakes to carry out (and cause the Company
to carry out) any action necessary or deemed reasonable appropriate by the Agent
Bank to keep the validity and the effectiveness of the Pledge.
 
(e)
Pursuant to article 1407, paragraph 1 of civil code, the Pledgor gives its
express and irrevocable consent to transfer from one of the Guaranteed Creditors
whole or part of the own position of pledge pursuant to this Agreement in favor
of any successor, transferee or assignee of such Guaranteed Creditor.

 
(f)
The Pledgor gives its consent so that any communication from the Agent Bank
having as subject a Transfer will be deemed a notice of transfer of this
Agreement pursuant to paragraph (e) above and article 1407, paragraph 1, of
civil code.

 
 
Courtesy Translation
 
9

--------------------------------------------------------------------------------

 
(g)
The Financial Banks accept that the receipt by the Agent Bank of the
communication pursuant to paragraph (b)(iv) of article 11.06 (“Successors and
Assigns”) of Financing Agreement shall be deemed as an appropriate notice of
transfer pursuant to paragraph (e) above and article 1407, paragraph 1, of civil
code.

 
9.
CANCELLATION OF PLEDGE

 
(a)
At the Date in which all the Guaranteed Obligations will be entirely fulfilled
and the “Commitment” (as defined in Financing Agreement) will terminate, the
Pledge will be released from the Agent Bank, upon request by and with expenses
to be borne by the Pledgor.

 
(b)
The Pledgor expressive acknowledges that, before the request indicated in point
(a) above, the Pledge will remain valid and effective despite all the
Obligations may have been entirely and unconditionally fulfilled.

 
10.
VARIOUS

 
(a)
Any amendment to this Agreement or waiver of a right resulting from this
Agreement shall be effective only if it is agreed in writing between the
Parties.

 
(b)
The rights, the actions, and the remedies provided for this Agreement in favor
of the Guaranteed Creditors are added and they do not exclude further rights,
claims, and remedies owned or legitimated pursuant to an agreement by the
Guaranteed Creditors (included, for instance, those of the Financial Documents)
or pursuant to the law.

 
(c)
The Pledge established with this Agreement joins and does not prejudice in any
way the further guarantees owned by the Guaranteed Creditors for the Guaranteed
Obligations.

 
(d)
The invalidity or the ineffectiveness of some of the dispositions of this
Agreement will not prejudice the validity or the effectiveness of the other
disposition of this Agreement.

 
(e)
The Agent Bank and the Guaranteed Creditors will be not liable, except in case
of fraud or gross negligence, for the damages caused to the Company or to the
Pledgor as a consequence of the exercise or missed exercise of the rights,
claims or remedies provided for this Agreement.

 
(f)
Taxies, duties and the expenses of this Agreement and the formalities and of the
next cancellations will be borne from the Pledgor. In light of above and in
compliance with for article 11.04 (“Expenses; Indemnity; Damage Waiver”) of
Financing Agreement, the Pledgor undertakes to reimburse, simultaneously with
the signing of this Agreement, fees and expenses of the legal council to the
Agent bank for which request is done before the signing of this Agreement.

 
(g)
 

 
11.
APPLICABLE LAW AND JURISDICTION

 
(a)
This Agreement shall be governed by the laws of the Republic of Italy.

 
(b)
It is being understood the exclusive competences provided for law, the Court of
Milan shall have exclusive competence to decide any dispute deriving from this
Agreement.

 
 
Courtesy Translation
 
10

--------------------------------------------------------------------------------

 
ATTACHEMENT 1
 
Main terms of the Financing
 
Financing
 
Amount:
US$ 16.000.000

 
Finance company:
Anika Therapeutics, INC.

 
Interest Rate:
the yearly interest rate on the financing is equal, optionally of financed
company (i) to the Eurodollar Rate (as defined in the Financing Agreement)
related to each Interest Period (as defined in the Financing Agreement)
increased of the 0,75% or (ii) equal to the Base Rate (as defined in the
Financing Agreement)

 
Expiration:
December 31, 2015

 
Reimbursement Modalities:
In 28 quarterly instalments, each one shall be paid in corrispondence to each
Principal Payment Date (as defined in the Financing Agreement), to be calculated
on the basis of a ten-year amortization period and in order that the last
instalment is equal to the amount of the financing still to be paid at that
date.

 
 
Courtesy Translation
 
11

--------------------------------------------------------------------------------

 
ATTACHEMENT 2
 
Text of the annotation on the quotaholder’s book
 


 
It is acknowledged that, pursuant to the pledge’s deed on the quota entered on
March 12, 2010 between Anika Therapeutics, INC., as Pledgor, Bank of America,
N.A., as Guaranteed Creditor, and the Company (copy of which is filed in the
Company’s books), a quota representing the 65% of corporate capital of the
Company, equal to Euro 1.201.794,8, owned by Anika Therapeutics, INC., is object
of pledge in favor of:
 
Bank of America, N.A., national bank association incorporated under the law of
United States of America, with legal office in Norton Tryon Street 100,
Charlotte, North Carolina (U.S.A.),
 
in order to guarantee the obligation of Anika Therapeutics, INC., resulting from
a financing agreement for a maximum amount of equal to US Dollars 16.000.000
entered on January 3, 2008 e in order to guarantee the other Guaranteed
Obligations of the mentioned pledge’s deed. The voting rights and the dividends
are regulated by article 4 of the mentioned deed of pledge.
 
[Place and Date]
 
[Sign of a Director]
 
 
Courtesy Translation
 
12

--------------------------------------------------------------------------------

 
ATTACHMENT 3
 
Company’s Letter
 


 
[On headed paper of the Company]
 


 
To:           Bank of America, N.A.
 
[Place and Date]
 
Pledge Agreement on Quotas
 
Mr. [•],
 
With reference to the deed of pledge (the “Deed of Pledge”) entered in Boston,
Massachussets on March 12, 2010 between Anika Therapeutics, INC. (il “Pledgor”)
and Bank of America, N.A., as Agent Bank and Financial Banks (i “Guaranteed
Creditors”), pursuant to which the Pledgor granted in favor the Guaranteed
Creditors a pledge on a quota of  the corporate capital of Fidia Advanced
Biopolymers S.r.l. (the “Company”), representing the 65% of corporate capital of
the Company, equal to Euro 1.201.794,8. It is being understood that the quota
granted as pledge will continue to represent in any time the 65% of Company’s
corporate capital, such value, will be increased or reduced pursuant to the
amendment of the corporate capital of the Company.
 
With this letter we confirm the receipt of the copy of the deed of pledge and:
 
1.
we take note of the pledge resulting from the deed of pledge and we take note of
obligations hired by the Pledgor pursuant to the deed of Pledge;

 
2.
we take note of the dispositions of article 4.2 (Voting Rights and
Administrative Vote exercise by the Guaranteed Creditors) and article 4.4
(Dividends in favor of Guaranteed Creditors) of the Deed of Pledge and,
therefore, after the receipt of a notice from the Agent Bank having as subject
the a Event of default (as defined in the Deed of Pledge) is occured (and until
the receipt of a notice from the Agent Bank having as subject the end of the
Event of default), we will consider the Guaranteed Creditor validly legitimated
to (i) exercise the voting rights and the administrative rights related to the
quotas of participation given as pledge and e (ii) receive the relative
dividends;

 
3.
we take note that the pledge of the Deed of Pledge will can extent with respect
to any increase of the Quota and with respect to the Related Rights (as both
defined in the Deed of Pledge) and will remain valid and effective in case of
subjective novation or objective novation of the Guaranteed Obligations (as
defined in the Deed of Pledge);

 
4.
we take note that the Agent Bank and the Guaranteed Creditors will not be
liable, except in case of fraud or gross negligence, for the damages caused to
the Company in case of exercise or missed exercise of the rights, claims or
remedies which the Agent Bank and the Guaranteed Creditors are legitimated to
use pursuant ti the Deed of Pledge.

 
 
Courtesy Translation
 
13

--------------------------------------------------------------------------------

 
 


 
_________________________
 
Fidia Advanced Biopolymers S.r.l.
 
Represented by: [●]
 
As: [●]
 


 


 
To acknowledge and acceptance
 


 
_________________________
 
Bank of America, N.A.
 
 
Courtesy Translation
 
14

--------------------------------------------------------------------------------

 
SIGNING PARTIES
 


 
ANIKA THERAPEUTICS, INC.
 
   /s/ Charles H. Sherwood___________________
Name:  Charles H. Sherwood
Title: President and Chief Executive Officer


 


 
BANK OF AMERICA, N.A., as Agent Bank and Financier Banks
 
       /s/ Jean S. Manthorne_______________________
Name: Jean S. Manthorne
Title: Senior Vice President


 
 
Courtesy Translation
15

--------------------------------------------------------------------------------